Exhibit COMMON STOCK PURCHASE AGREEMENT Private and Confidential THIS COMMON STOCK PURCHASE AGREEMENT, (the “Agreement”) made as of the last executed date below (the “Effective Date”), by and among BMC Acquisitions Corp., LLC an entity with a principle address of 570 Lexington Avenue, New York, NY 10022, or its affiliate (the “Buyer”) and Belmont Partners, LLC a Virginia limited liability company with a principal address of 360 Main Street, Washington Virginia 22747 (“Seller”), Yzapp International, Inc. a company organized under the laws of the state of Nevada and traded under the symbol “YZPI” (the “Company”), and Tri-State Title & Escrow LLC (“Escrow Agent”) (Buyer, Seller, Company and Escrow Agent each a “Party” and collectively the “Parties”). W I T N E S S E T H: WHEREAS, the Seller owns an aggregate of 5,878,894 shares of the common stock, par value $0.001 per share (the “Stock”), of the Company, which Stock represents a majority of the capital stock of the Company; and WHEREAS, the Buyer wishes to purchase from the Seller, and the Seller wishes to sell to the Buyer, the Stock in accordance with the terms set forth herein; NOW, THEREFORE, in consideration of the mutual promises, covenants, and representations contained herein, and subject to the terms and conditions hereof, the Parties agree as follows: 1.Agreement to Purchase and Sell.Seller will sell to Buyer and Buyer agrees to purchase the Stock in exchange for Three Hundred Thousand U.S. dollars ($300,000.00) (the “Purchase Price”), to be paid to Seller according to the terms and conditions set forth in Section 3 herein; 2.Closing.The closing of the purchase and sale of the Stock, and the payment by Buyer of the
